 280DECISIONSOF NATIONALLABOR RELATIONS BOARDIdeal Chevrolet,Inc.andLocal 918, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 29-RC- 1814July 18, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpona petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer SidneyRosen.Thereafter,pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Series 8, asamended,and bydirection of the Regional DirectorforRegion 29, this case was transferred to theNational Labor Relations Board for decision.There-after,the Employer, the Petitioner,and the Interve-nor' filed briefs.Pursuant to the provisions of Section3(b) of theNationalLabor RelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.Theyare hereby affirmed.Upon the entire record in this case the Board finds:1.The Employeris engaged in commerce withinthemeaningof the Actand it will effectuate thepurposesof the Actto assert jurisdiction herein.2.The Petitioner and Intervenor are labor organi-zations within the meaningof the Act.3.The Petitioner filed a petition on September 17,1971, seeking an election in a unit of all service andparts department employees employed by the Em-ployerbut excluding office clericals,salesmen,guards, watchmen,and supervisors as defined in theAct. The Employerand the Intervenor contend thatan existing collective-bargaining agreement is a barto such an election.About November25, 1968,Local 355 and BruneMotors, an Oldsmobile and Chevrolet dealership,entered a collective-bargaining agreement effectiveuntilNovember21, 1971. On April 15, 1970, IdealILocal 355, Amalgamated Labor UnionChevrolet, Inc., purchased the business of BruneMotors. However, Ideal Chevrolet received only aChevrolet franchise from General Motors and doesnot sell or service Oldsmobiles. Ideal did acquire thephysical facility and the new and demonstratorChevrolets from Brune Motors. Ideal also main-tained most of the personnel of Brune Motors. ViolaHenson, who had been the secretary-treasurer ofBrune Motors, Inc., remained as secretary-treasurerof Ideal Chevrolet, Inc. Ideal Chevrolet did notpurchase used cars or assume debts and accountsreceivable from Brune Motors. However, the em-ploying industry remaining essentially the same, wefind that Ideal Chevrolet is the successor of BruneMotors.After some negotiation, Ideal Chevrolet, Inc. andLocal 355 signed a new collective-bargaining agree-ment on June 5, 1970. The contract, which to someextent altered the terms and conditions of employ-ment of the employees, was to be effective from June5,1970, to June 26, 1973. The Employer andIntervenor contend that this agreement bars thepetition of the Petitioner.Under the holding of the Supreme Court inN. L. R. B. v. Burns International Security Services, Inc.,404U.S. 822, the successor employer and theIntervenor were not bound to the contract of thepredecessor employer. However, underBurns,thesuccessor employer, absent a good-faith doubt thatthe union represented a majority of the employees inthe unit, was obligated to bargain with the union. Inthis case, the successor Employer did bargain withtheUnion, and the parties entered a new 3-yearcollective-bargaining agreement. Petitioner has notchallenged the bona fides of the new contract. Werewe to find that this new contract is not a bar to thepetitionherein,we would be discouraging thesuccessorEmployer and incumbent Union fromcreating a new and stable bargaining relationship.Accordingly, as the petition is not timely with respectto the new collective-bargaining agreement, we shalldismiss the petition.ORDERIt is hereby ordered thatthe petition filed hereinbe, and it herebyis, dismissed.198NLRB No. 55